Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 1 of 10 PageID: 203




SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
155 Willowbrook Boulevard, Suite 300
Wayne, NJ, 07470
T: (973) 256-9000
Attorneys for Defendant Wal-Mart Stores East, LP


RICHARD JOHNSON,                                    UNITED STATES DISTRICT COURT
                                                       DISTRICT OF NEW JERSEY
                       Plaintiff,
vs.                                                  Civil Action No. 1:20-cv-02450-JHR-JS

WAL-MART STORES EAST, LP, JOHN                                     Civil Action
DOES 1 - 5 (SAID NAMES BEING
FICTITIOUS, REAL NAMES UNKNOWN),                     ANSWER, SEPARATE DEFENSES,
JOHN DOES 6 - 10 (SAID NAMES BEING                 CROSS-CLAIMS FOR CONTRIBUTION
FICTITIOUS, REAL NAMES UNKNOWN),
                                                    AND INDEMNIFICATION, ANSWER
ABC CORPS. 1 - 5 (SAID NAMES BEING
                                                      TO ALL CROSS-CLAIMS, AND
FICTITIOUS, REAL NAMES UNKNOWN)
AND ABC CORPS 6-10 (SAID NAMES                        REQUEST FOR ALLOCATION
BEING FICTITIOUS, REAL NAMES
UNKNOWN,

                       Defendant(s).

       Defendant Wal-Mart Stores East, LP (“Wal-Mart”), a Delaware limited partnership with

its principal place of business at 702 SW 8th Street, Bentonville, Arkansas, by way of Answer to

Plaintiff’s Complaint (“Complaint”), states as follows:

                                        FIRST COUNT

       1.      Except to admit that on or about March 16, 2018, it operated a store located at 1740

Route 38 in Lumberton, New Jersey, Wal-Mart denies the allegations contained in Paragraph 1 of

the First Count of the Complaint.

       2.      Except to admit that on or about March 16, 2018, it operated a store located at 1740

Route 38 in Lumberton, New Jersey, Wal-Mart denies the allegations contained in Paragraph 2 of

the First Count of the Complaint.
Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 2 of 10 PageID: 204




       3.      Wal-Mart states that no response is required to the allegations contained in

Paragraph 3 of the First Count of the Complaint, as same set forth conclusions of law, and not

statements of fact. To the extent a response is required, Wal-Mart denies that it was negligent,

reckless or careless, denies that it caused "a hazardous condition to exist” and denies the allegations

contained in Paragraph 3 of the First Count of the Complaint.

       4.      Wal-Mart states that no response is required to the allegations contained in

Paragraph 4 of the First Count of the Complaint, as same set forth conclusions of law, and not

statements of fact. To the extent a response is required, Wal-Mart denies the allegations contained

in Paragraph 4 of the First Count of the Complaint.

       WHEREFORE, Wal-Mart denies that Plaintiff is entitled to the relief requested in the

Complaint.

                                          SECOND COUNT

       1.      Wal-Mart repeats and restates its responses to the allegations contained in the First

Count as if set forth at length herein.

       2.      Except to admit that on or about March 16, 2018, it operated a store located at 1740

Route 38 in Lumberton, New Jersey, Wal-Mart denies the allegations contained in Paragraph 2 of

the Second Count of the Complaint.

       3.      Wal-Mart states that no response is required to the allegations contained in

Paragraph 3 of the Second Count of the Complaint, as same are not directed to it and same set

forth conclusions of law and not statements of fact. To the extent a response is required, and except

to admit that Plaintiff has named John Does 1-5, John Does 6-10, ABC Corps. 1-5 and ABC Corps

6-10 in the Complaint as fictitiously named defendants, Wal-Mart denies the allegations contained

in Paragraph 3 of the Second Count of the Complaint.




                                                 -2-
Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 3 of 10 PageID: 205




       4.      Wal-Mart states that no response is required to the allegations contained in

Paragraph 4 of the Second Count of the Complaint, as same set forth conclusions of law, and not

statements of fact. To the extent a response is required, Wal-Mart denies the allegations contained

in Paragraph 4 of the Second Count of the Complaint.

       WHEREFORE, Wal-Mart denies that Plaintiff is entitled to the relief requested in the

Complaint.

                                         THIRD COUNT

       1.      Wal-Mart repeats and restates its responses to the allegations contained in the

preceding Counts as if set forth at length herein.

       2.      Wal-Mart states that no response is required to the allegations contained in

Paragraph 2 of the Third Count of the Complaint, as same set forth conclusions of law, and not

statements of fact. To the extent a response is required, Wal-Mart denies the allegations contained

in Paragraph 2 of the Third Count of the Complaint.

       3.      Wal-Mart states that no response is required to the allegations contained in

Paragraph 3 of the Third Count of the Complaint, as same set forth conclusions of law, and not

statements of fact. To the extent a response is required, Wal-Mart denies the allegations contained

in Paragraph 3 of the Third Count of the Complaint.

       WHEREFORE, Wal-Mart denies that Plaintiff is entitled to the relief requested in the

Complaint.




                                                -3-
Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 4 of 10 PageID: 206




                                      SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
                                      Attorneys for Defendant Wal-Mart Stores East, LP



                                      By:     _____________________________
                                              Til J. Dallavalle, Esq.
Dated: March 31, 2020

                                    SEPARATE DEFENSES

                                  FIRST SEPARATE DEFENSE

       Wal-Mart is not guilty of any negligence, wrongdoing, carelessness, or breach of duties as

contended by Plaintiff.

                              SECOND SEPARATE DEFENSE

       Plaintiff’s claims against Wal-Mart are barred by Plaintiff’s contributory negligence

pursuant to N.J.S.A. 2A:15-5.1.

                                THIRD SEPARATE DEFENSE

       Pursuant to N.J.S.A. 2A:15-5.1, any damages sustained by Plaintiff shall be diminished by

the percentage of negligence attributable to her.

                               FOURTH SEPARATE DEFENSE

       The injuries complained of were proximately caused by the actions and negligence of third

parties over whom Wal-Mart had no control, which actions and negligence intervened and

superseded any negligence on the part of Wal-Mart, thereby precluding recovery against it.

                                  FIFTH SEPARATE DEFENSE

       Plaintiff has failed to mitigate his alleged damages.

                                  SIXTH SEPARATE DEFENSE

       Wal-Mart is entitled to the benefit of the Collateral Source Rule, N.J.S.A. 2A:15-97.




                                               -4-
Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 5 of 10 PageID: 207




                               SEVENTH SEPARATE DEFENSE

        The injuries and damages claimed are the result of the sole negligence of Plaintiff.

                                EIGHTH SEPARATE DEFENSE

        At all times relevant, Wal-Mart complied with all applicable laws, regulations and

standards.

                                 NINTH SEPARATE DEFENSE

        Plaintiff’s claims may be barred by the applicable statute of limitations.

                                 TENTH SEPARATE DEFENSE

        Any and all losses and/or damages, if any, sustained by Plaintiff were not caused in fact or

proximately caused by Wal-Mart.

                              ELEVENTH SEPARATE DEFENSE

        Wal-Mart neither committed nor failed to commit any act which damaged Plaintiff.

                               TWELFTH SEPARATE DEFENSE

        Plaintiff is barred from recovery against Wal-Mart because there is no direct connection

between the alleged misconduct, if any, of Wal-Mart and damage to Plaintiff.

                             THIRTEENTH SEPARATE DEFENSE

        Wal-Mart reserves the right to assert all defenses disclosed or developed in the course of

discovery, arbitration and/or trial.

        WHEREFORE, Wal-Mart demands judgment in its favor and against Plaintiffs,

dismissing the Complaint with prejudice, together with Wal-Mart attorneys’ fees and costs of suit.




                                                -5-
Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 6 of 10 PageID: 208




                                      SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
                                      Attorneys for Defendant Wal-Mart Stores East, LP



                                      By:     _____________________________
                                              Til J. Dallavalle, Esq.
Dated: March 31, 2020

                                        CROSSCLAIMS

        Wal-Mart, by way of crossclaims against defendants JOHN DOES 1-5 (said names being

fictitious, real names unknown), JOHN DOES 6 - 10 (said names being fictitious, real names

unknown), ABC CORPS. 1 - 5 (said names being fictitious, real names unknown) and ABC

CORPS 6-10 (said names being fictitious, real names unknown, alleges and states:

                                            COUNT ONE

                            CROSSCLAIM FOR CONTRIBUTION

        1.      While denying that Wal-Mart is in any way obligated under the claims for relief

asserted by Plaintiff against Wal-Mart, demand is hereby made by Wal-Mart against JOHN DOES

1-5 (said names being fictitious, real names unknown), JOHN DOES 6 - 10 (said names being

fictitious, real names unknown), ABC CORPS. 1 - 5 (said names being fictitious, real names

unknown) and ABC CORPS 6-10 (said names being fictitious, real names unknown, pursuant to

provisions of the New Jersey Joint Tortfeasors Contribution Act, N.J.S.A. 2A:53A-1 et seq. and

the New Jersey Comparative Negligence Act, N.J.S.A. 2A:15-5.1 et seq.

        2.      The parties against whom this crossclaim is asserted are obligated under the terms

and provisions of the aforesaid New Jersey statutes for their pro rata share of any judgment entered

in favor of Plaintiff.




                                               -6-
Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 7 of 10 PageID: 209




        3.     Wal-Mart is entitled to a determination of the percentage share of responsibility of

all tortfeasors whose fault contributed to Plaintiff’s claimed injuries and damages, as the obligation,

if any, of Wal-Mart to respond in damages should not exceed its percentage share of responsibility.

                                          COUNT TWO

                          CROSSCLAIM FOR INDEMNIFICATION

        1.     While denying that Wal-Mart is in any way obligated under the claims for relief

asserted by Plaintiff against Wal-Mart, Wal-Mart alleges that:

        2.     Any obligation imposed upon Wal-Mart to respond in damages to the Complaint

could only be as a result of operation of law based upon liability that is technical, imputed, or

implied, whereas the actual fault and negligence is against the party or parties against whom this

crossclaim is asserted.

        3.     Any obligation of Wal-Mart to respond in damages is based upon a breach of duty

whereas the cause of its failure to act was that of the party or parties against whom this crossclaim

is asserted.

        4.     Any liability asserted against Wal-Mart was passive, whereas the active and

primary cause of any injuries, damages or losses which may have been sustained by Plaintiff are a

result of the parties against whom this crossclaim is asserted.

        WHEREFORE, Wal-Mart demands judgment in its favor against co-defendant(s) JOHN

DOES 1-5 (said names being fictitious, real names unknown), JOHN DOES 6 - 10 (said names

being fictitious, real names unknown), ABC CORPS. 1 - 5 (said names being fictitious, real names

unknown) and ABC CORPS 6-10 (said names being fictitious, real names unknown, for such sum

or sums of money, if any, as may be found in this action in favor of Plaintiff and against Wal-Mart

or for any settlement made, together with interest, costs, and Wal-Mart’s attorneys’ fees and costs.




                                                -7-
Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 8 of 10 PageID: 210




                                      SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
                                      Attorneys for Defendant Wal-Mart Stores East, LP



                                      By:     _____________________________
                                              Til J. Dallavalle, Esq.
Dated: March 31, 2020

                             ANSWER TO ALL CROSS-CLAIMS

       Wal-Mart denies each and every allegation of any and all cross-claims and claims for

contribution and/or indemnity filed against Wal-Mart or to be filed against Wal-Mart in this action.

                                      SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
                                      Attorneys for Defendant Wal-Mart Stores East, LP



                                      By:     _____________________________
                                              Til J. Dallavalle, Esq.
Dated: March 31, 2020

                               REQUEST FOR ALLOCATION

       If any defendant settles prior to verdict, Wal-Mart shall seek an allocation of negligence

and/or fault against the settling defendant(s). Wal-Mart will seek this allocation whether or not

Wal-Mart has formally filed a crossclaim against the settling defendant(s). Wal-Mart shall rely

upon all evidence, including the direct and cross-examination of Plaintiff and Plaintiff’s expert

witnesses and any and all other witnesses at the time of trial in support of this allocation and

specifically reserve the right to call any and all such witnesses. All parties are being apprised of

this pursuant to the position of the Court in Young v. Latta, 123 N.J. 584 (1991) and subsequent

legal authority.




                                               -8-
Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 9 of 10 PageID: 211




                                      SCHOEMAN UPDIKE KAUFMAN & GERBER LLP
                                      Attorneys for Defendant Wal-Mart Stores East, LP



                                      By:    _____________________________
                                             Til J. Dallavalle, Esq.
Dated: March 31, 2020

                              CERTIFICATION OF SERVICE

       I, the undersigned attorney for Wal-Mart, certify that a copy of this pleading has been filed

and served upon the attorneys for Plaintiff in the manner and within the time prescribed by the

Rules of Court.

       I further certify that the foregoing statements made by me are true to the best of my

knowledge. I am aware that if any of the foregoing statements made by me are willfully false, I

am subject to punishment.




                                             _____________________________
                                             Til J. Dallavalle, Esq.
Dated: March 31, 2020




                                               -9-
Case 1:20-cv-02450-JHR-JS Document 12 Filed 03/31/20 Page 10 of 10 PageID: 212




                              CERTIFICATION OF SERVICE

       I hereby certify that on this date, I caused to be served via ECF, a true and correct copy of

the foregoing Answer on:

                                      John M. Vlasac, Jr., Esq.
                                      Vlasac & Shmaruk, LLC
                                      485B Route 1 South, Suite 120
                                      Iselin, NJ 08830
                                      Attorneys for Plaintiff

       Pursuant to 28 U.S.C. §1746, I certify under penalty of perjury that the foregoing is true
and correct.



                                             ______________________________
                                             Til Dallavalle
Dated: March 31, 2020




                                              - 10 -
